DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed December 15, 2020; the Information Disclosure Statement (IDS) filed December 15, 2020; and the Response to Restriction Requirement filed July 8, 2022.

Claims 1-20 are pending in the application.  Claims 18-20 are withdrawn as they are directed to a non-elected invention.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on December 15, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on July 8, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20190013261 A1 to Shiizaki et al. (referred to hereafter as “Shiizaki”).

Regarding claim 1, Shiizaki teaches an apparatus {10; Figure 1}, comprising: a semiconductor component {20}; a substrate {24} including a recess {40}; a conductive-bonding component {22}; and the conductive-bonding component {22} disposed between the semiconductor component {20} and the substrate {24}, the conductive-bonding component having a first thickness {the thickness of 22 starting from the bottom of the recess-the thickest thickness} between a bottom of the recess {40} and a bottom surface of the semiconductor component greater than a second thickness {the thickness of 22 starting from the top of the mesa of 24} between a top of the substrate {24} and the bottom surface of the semiconductor component {20}. Regarding claim 2 (that depends from claim 1), Shiizaki teaches the recess {40} has an inner edge {the edge of the recess 40 adjacent to the mesa of 24} and an outer edge {the edge of the recess 40 distal from the mesa of 24}, the inner edge of the recess {40} is disposed below the semiconductor component and the outer edge is not disposed below the semiconductor component {“outer peripheral edge 40b of the recessed portion 40 is positioned on the outer peripheral side of the outer peripheral edge 30c of the SiC substrate 30” (paragraph [0038])}. Regarding claim 3 (that depends from claim 1), Shiizaki teaches the recess {40} has an inner edge {the edge of the recess 40 adjacent to the mesa of 24} and an outer edge {the edge of the recess 40 distal from the mesa of 24}, the inner edge of the recess {40} is disposed below the semiconductor component {20}, the inner edge of the recess {40} has a sloped surface {see the sloped side surfaces of the recess 40}. Regarding claim 4 (that depends from claim 1), Shiizaki teaches the recess {40} is a first recess portion {the left recess 40} having an inner edge {the edge of the recess 40 adjacent to the mesa of 24} and an outer edge, the inner edge of the first recess portion is disposed below the semiconductor component, the substrate includes a second recess portion having an inner edge {the edge of the recess 40 adjacent to the mesa of 24} and an outer edge {the edge of the recess 40 distal from the mesa of 24}, the inner edge of the second recess portion is disposed below the semiconductor component {20}, the semiconductor component {20} has a width greater than a width between the inner edge of the first recess portion and the inner edge of the second recess portion. Regarding claim 5 (that depends from claim 1), Shiizaki teaches the semiconductor component {20} has a width that is greater than a width of a mesa {the mesa in the center portion of 24} defined by a channel {the channel adjacent to the mesa in 24} around the semiconductor component {the mesa is near the component 20; “outer peripheral edge 40b of the recessed portion 40 is positioned on the outer peripheral side of the outer peripheral edge 30c of the SiC substrate 30” (paragraph [0038])}. Regarding claim 6 (that depends from claim 1), Shiizaki teaches the recess {40} is included in a channel {the channel surrounding the mesa in 24}. Regarding claim 9 (that depends from claim 1), Shiizaki teaches the recess {40} has a substantially flat bottom surface {see the flat bottom portion of the recess 40} aligned with a plane aligned along a bottom surface of the semiconductor component {40}. Regarding claim 10 (that depends from claim 1), Shiizaki teaches the recess {40} is part of a channel {the channel surrounding the mesa in 24}, the channel is defined within the substrate {24} around a perimeter of the semiconductor component {the channel is near the perimeter of the semiconductor component 20; “outer peripheral edge 40b of the recessed portion 40 is positioned on the outer peripheral side of the outer peripheral edge 30c of the SiC substrate 30” (paragraph [0038])}. Regarding claim 11 (that depends from claim 1), Shiizaki teaches the semiconductor component {20} includes at least one of a semiconductor die {“chip 20” (paragraph [0027])} or a spacer. Regarding claim 12, Shiizaki teaches an apparatus {10; Figure 1}, comprising: a semiconductor component {20}; a substrate {24} including a channel {the channel surrounding the mesa in 24}; a conductive-bonding component {22}; and the semiconductor component {20} being coupled to the substrate {24} via the conductive-bonding component {22}, the channel having an inner edge {the edge of the recess 40 adjacent to the mesa of 24} and an outer edge {the edge of the recess 40 distal to the mesa of 24}, the inner edge defining a mesa {the mesa in the center portion of 24} disposed below the semiconductor component {20}. 
Regarding claim 13 (that depends from claim 12), Shiizaki teaches the outer edge {the edge of the recess 40 distal to the mesa of 24} of the channel is disposed outside of a perimeter of the semiconductor component {“outer peripheral edge 40b of the recessed portion 40 is positioned on the outer peripheral side of the outer peripheral edge 30c of the SiC substrate 30” (paragraph [0038])}. Regarding claim 14 (that depends from claim 12), Shiizaki Figure 1 shows the inner edge {the edge of the recess 40 adjacent to the mesa of 24}of the channel is disposed inside of a perimeter of the semiconductor component {20}. Regarding claim 15 (that depends from claim 12), Shiizaki teaches the conductive-bonding component {22} has a first thickness {the thickness of 22 starting from the bottom of the recess-the thickest thickness} inside of the channel greater than a second thickness on top of the mesa {the thickness of 22 starting from the top of the mesa of 24}.
Regarding claim 17 (that depends from claim 12), Shiizaki teaches the channel {40} has at least one of a ladder-shaped recess, a u-shaped recess, a semicircular-shaped recess, or a v-shaped recess {see the shapes of Figures 7-10}. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as unpatentable over Shiizaki in view of U.S. Published Patent Application No. 20100252312 A1 to Wolde-Giorgis et al. (referred to hereafter as “Wolde”).

Regarding claim 7 (that depends from claim 1), Shiizaki teaches the recess {40} is part of a channel around at least a portion of a perimeter of the semiconductor component {“outer peripheral edge 40b of the recessed portion 40 is positioned on the outer peripheral side of the outer peripheral edge 30c of the SiC substrate 30” (paragraph [0038])}.  
Shiizaki does not appear to explicitly state that the channel is in fluid communication with an overflow channel that extends from the channel.  Wolde Figure 3 shows that it was known to provide such overflow channels 20 for overflow of conductive-bonding component (Wolde 8 or 9).  It would have been obvious to one of ordinary skill in the art to combine the Wolde overflow channels with the Shiizaki device so that excess conductive-bonding component could be collected.   Regarding claim 8 (that depends from claim 1), Shiizaki teaches the recess {40} is part of a channel around at least a portion of a perimeter of the semiconductor component {“outer peripheral edge 40b of the recessed portion 40 is positioned on the outer peripheral side of the outer peripheral edge 30c of the SiC substrate 30” (paragraph [0038])}.  
Shiizaki does not appear to explicitly state that the channel is in fluid communication with a pair of orthogonally-oriented overflow channels.  Wolde Figure 3 shows that it was known to provide such overflow channels 20 for overflow of conductive-bonding component (Wolde 8 or 9).  It would have been obvious to one of ordinary skill in the art to combine the Wolde overflow channels with the Shiizaki device so that excess conductive-bonding component could be collected.   Regarding claim 16 (that depends from claim 12), the Shiizaki channel is a perimeter channel.  Shiizaki does not appear to explicitly state that the substrate defines an overflow channel in fluid communication with and extending from a portion of the perimeter channel.  Wolde Figure 3 shows that it was known to provide such overflow channels 20 for overflow of conductive-bonding component (Wolde 8 or 9).  It would have been obvious to one of ordinary skill in the art to combine the Wolde overflow channels with the Shiizaki device so that excess conductive-bonding component could be collected.   
Conclusion
The additionally cited reference WO2022/096226 A2 Figures 2 and 3 show a substrate {10} and conductive-bonding component {20} that appear to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826